Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received July 16th, 2021.  Claims 1, 6, and 13-14 have been amended.  Claim 2 has been canceled.  Claim 15 has been newly added. Claims 1 and 3-15 have been entered and are presented for examination. 
Application 16/556,276 claims benefit of Japanese Application 2018-192595 (10/11/2018).
Response to Arguments
Applicant argues “It is respectfully submitted that Sivakumar does not at all disclose or suggest that when the sender parallel communication transceiver 22 transmits a packet (first data frame) to the receiver parallel communication transceiver 24 (destination apparatus), another communication transceiver transmits a packet (second data frame) including the same data (first data) as that included in the packet (first data frame) to the receiver parallel communication transceiver 24.”
The Examiner respectfully disagrees. 
Figure 1 is reproduced for convenience. 

    PNG
    media_image1.png
    464
    863
    media_image1.png
    Greyscale

Paragraphs 0078, 0090 discloses per-path feedback to determine whether the packets have been properly received. Sender 22 would receive two feedbacks (i.e., from path 42 and 44) wherein the claimed electronic apparatus and first electronic apparatus can be Sender 22 and the common node of paths 42 and 44, respectively.  
Examiner is interpreting Sender 22 as the source since it is the ingress of network 26 and Receiver 24 as the destination since it is the egress of network 26. 
Applicant points to “specifically, scheduler module 80 may transmit packets from the send buffer based on a scheduling policy, as discussed above. Furthermore, scheduler module 80 may delete packets for which an ACK has arrived (indicating the successful receipt of the packet at the destination parallel communication transceiver)” (paragraph 0124).
The above paragraph only suggests the sender 22 will clear the buffer of a packet if one ACK is received.  This does not mean multiple ACKs are not transmitted/received.
As shown above, based on the current interpretation of Sivakumar, the limitations of the claims 1 and 13 (as argued) are met.
As a side note, Sivakumar further discloses for the sake of simplicity, only two sets of parallel communication transceivers, connections, and endpoints are depicted. However, any number of communication transceivers may be interfaced to network 26 for the purpose of leveraging network 26 for an associated communications endpoint (paragraph 0029).

Regarding claims 6 and 14, which recite:
an acknowledgment frame controller configured to: issue an instruction to transmit acknowledgment information that indicates the first data frame and the second data frame are successfully received by the electronic apparatus if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is not received successfully by the receiver circuitry; issue the instruction if the first data in the first data frame is not received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry; and issue the instruction if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry; and transmitter circuitry configured to transmit the acknowledgment information) which indicates the first data frame and the second data frame are successfully received by the electronic apparatus, to the first sender apparatus and the second sender apparatus in accordance with the instruction.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  Some or all of the underlined limitations may not actually performed.
As indicated above, Paragraphs 0078, 0090 discloses per-path feedback to determine whether the packets have been properly received. Sender 22 would receive two feedbacks (i.e., from path 42 and 44) wherein the claimed electronic apparatus and first electronic apparatus can be Sender 22 and the common node of paths 42 and 44, respectively.  



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (US 2005/0185621). 
	Regarding claims 1, 13, Sivakumar et al. discloses an electronic apparatus (see Figure 1 and paragraph 0025 [a sender parallel communication transceiver 22 and a receiver parallel communication transceiver 24]) comprising: transmitter circuitry configured to transmit a first data (see Figure 1 [see Figure 1 [sender parallel communication transceiver and send packets to receiver parallel communication transceiver]]); receiver circuitry configured to: receive first acknowledgment information from the destination apparatus, wherein the first acknowledgment information indicates whether the first data included in the first data frame is received successfully by the destination apparatus (paragraphs 0078, 0090 [per-path feedback; utilize cumulative and selective ACKs to determine whether the packets have been properly received ]); and receive second acknowledgment information from the destination apparatus, wherein the second acknowledgment information indicates whether the first data included in a second data frame different from the first data frame, which is transmitted to the destination apparatus by a first electronic apparatus, is received successfully by the destination apparatus, wherein the second data frame is different from the first data frame (see Figure 1 and paragraph 0032, 0090 [per-path feedback (suggesting multiple ACKs); a packets sent along different paths; paths 42 and 44 share a common node; based on per-path feedback, the common node would receive two ACKs]), and the first electronic apparatus is different from the electronic apparatus (paragraphs 0083-0084 [ACK from an unknown connection; common node and sender 22]); and processing circuitry configured to determine whether or not to retransmit the first data to the destination, based on at least one of the first acknowledgment information and the second acknowledgment information (paragraph 0079 [packets to be retransmitted based on ACK]), and the processing circuitry is configured to determine not to retransmit the first data, if the first acknowledgment information indicates that the first data in the first data frame is received successfully by the destination apparatus (paragraph 0079 [packets not to be retransmitted based on ACK]).
	Sivakumar et al. does not explicitly disclose wherein: the processing circuitry is configured to determine not to retransmit the first data, if (1) the first acknowledgment information is not received successfully by the electronic apparatus or the first acknowledqment information indicates that the first 
	However, Sivakumar et al. discloses per-path feedback (paragraph 0090) and scheduler module 80 may delete packets for which an ACK has arrived (indicating the successful receipt of the packet at the destination parallel communication transceiver (paragraphs 0123-0124). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize if only one ACK was received from a packet that was transmitted over multiple routes, there would be no need to keep the packet in the buffer for retransmission.  The motivation for this is to efficiently use the buffer and network resources.
Regarding claim 3, Sivakumar et al. discloses all the recited subject matter in claim 1, but does not explicitly disclose wherein the transmitter circuitry is configured to transmit the first data frame in parallel with the second data frame by multiplexing.
However, Multiplexing data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
Regarding claim 4, Sivakumar et al. further discloses wherein the receiver circuitry is configured to receive an acknowledgement frame comprising the first acknowledgment information and the second acknowledgment information, the first acknowledgement information i indicating whether the first data in the first data frame is received successfully or not by the destination apparatus, and the second acknowledgment information indicating whether the first data in the second data frame is received successfully or not by the destination apparatus (paragraphs 0097-0098 [constructed parallel communication ACK packet]).
(paragraph 0034 [802.11]).
	Regarding claims 6, 14, Sivakumar et al. discloses an electronic apparatus comprising: receiver circuitry configured to: receive a first data frame comprising first data from a first sender apparatus (see Figure 1 [Receiver 24 can receive from Sender 22 and common node of paths 42 and 44]); and receive a second data frame comprising the first data from a second sender apparatus (see Figure 1 [Receiver 24 can receive from Sender 22 and common node of paths 42 and 44]), the second data frame being different from the first data frame (see Figure 1 [different path; therefore different path headers]), the second sender apparatus being different from the first sender apparatus (see Figure 1 [Receiver 24 can receive from Sender 22 and common node of paths 42 and 44]); an acknowledgment frame controller configured to: issue an instruction to transmit acknowledgment information that indicates that the first data frame and the second data frame are successfully received by the electronic apparatus if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is not received successfully by the receiver circuitry (MPEP 2111.04 II); issue the instruction if the first data in the first data frame is not received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry (MPEP 2111.04 II); and issue the instruction if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry (MPEP 2111.04 II) (see Figure 1 and paragraph 0032, 0090 [per-path feedback (suggesting multiple ACKs)]); and transmitter circuitry configured to transmit the acknowledgment information) which indicates the first data frame and the second data frame are successfully received by the electronic apparatus, to the first sender apparatus and the second sender apparatus in accordance with the instruction (see Figure 1 and paragraph 0032, 0090 [per-path feedback (suggesting multiple ACKs); a packets sent along different paths; paths 42 and 44 share a common node; based on per-path feedback, the common node would receive two ACKs]).
	Sivakumar et al. does not explicitly disclose issue an instruction to transmit acknowledgment information that indicates that the first data frame and the second data frame are successfully received by the electronic apparatus if the first data in the first data frame is received successfully by the receiver circuitry and the first data in the second data frame is not received successfully by the receiver circuitry; issue the instruction if the first data in the first data frame is not received successfully by the receiver circuitry and the first data in the second data frame is received successfully by the receiver circuitry.
	However, such a feature could be obvious since the data in each packet is the same.  The motivation for this is to show that the data has been received. 
	Furthermore, Sivakumar further discloses for the sake of simplicity, only two sets of parallel communication transceivers, connections, and endpoints are depicted. However, any number of communication transceivers may be interfaced to network 26 for the purpose of leveraging network 26 for an associated communications endpoint (paragraph 0029) which suggests source 30 may be able to transmit to more than one Sender 22.
Regarding claim 7, Sivakumar et al. further discloses wherein the transmitter circuitry is further configured to transmit a trigger frame that comprises information that the first sender apparatus and the second sender apparatus need for transmitting the first data frame and the second data frame, respectively (paragraph 90 [per-path feedback]).
	Regarding claim 8, Sivakumar et al. further discloses determine that the first data frame comprises the first data based on at least one of a receiving time of the first data frame, an address of a sender apparatus, an AID, a sequence number, and a TID that are included in the first data frame; and determine that the second data frame comprises the first data based on at least one of a receiving time of the second data frame, an address of a sender apparatus, an AID, a sequence number, and a TID that (paragraphs 0097, 0109 [The ack_mapping data structure, for example, may maintain the appropriate sequence numbers for packets that arrived along a specific path. By maintaining the sequence numbers and associated paths, the ACKs corresponding to the packets may be sent along the same paths]).
	Sivakumar et al. does not explicitly disclose wherein if it is unknown whether the first data frame comprises the first data and it is unknown whether the second data frame comprises the first data.
	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a received sequence number could indicate whether a packet is properly received (paragraph 0078).  The motivation for this is to indicate to the sender whether a packet should be retransmitted.
	Regarding claim 9, Sivakumar et al. makes obvious all the recited subject matter in claim 8, but does not explicitly disclose wherein the acknowledgment frame controller is further configured to instruct, if the receiver circuitry does not determine that the first data frame comprises the first data, the transmitter circuitry to transmit acknowledgment information to a sender apparatus that transmitted a data frame which is successfully received.
	However, Sivakumar et al. discloses per-path feedback (paragraph 0090) and scheduler module 80 may delete packets for which an ACK has arrived (indicating the successful receipt of the packet at the destination parallel communication transceiver (paragraphs 0123-0124). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize if only one ACK was received from a packet that was transmitted over multiple routes, there would be no need to keep the packet in the buffer for retransmission.  The motivation for this is to efficiently use the buffer and network resources.

However, Multiplexing data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
Regarding claim 11, Sivakumar et al. discloses all the recited subject matter in claim 6, but does not explicitly disclose wherein the transmitter circuitry is further configured to transmit the acknowledgment information in parallel by multiplexing.
However, Multiplexing ACK data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
Regarding claim 15, Sivakumar et al. does not explicitly disclose wherein in the first sender apparatus and the second sender apparatus, it is determined that the first data is not to be retransmitted to the electronic apparatus in accordance with the transmitted acknowledge information.
However, Sivakumar further discloses for the sake of simplicity, only two sets of parallel communication transceivers, connections, and endpoints are depicted. However, any number of communication transceivers may be interfaced to network 26 for the purpose of leveraging network 26 for an associated communications endpoint (paragraph 0029) which suggests source 30 may be able to transmit to more than one Sender 22.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize with the per-path feedback, each Sender 22 would not retransmit if an ACK was sent. The motivation for this is to avoid wasting network resources by avoiding unnecessary retransmission.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465